DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nhu et al. (US 20160241660) in view of Fan et al. (US 20120028589) 
Regarding claim 1, Nhu discloses an intercom system comprising: a cloud server configured to receive a trigger signal, and to send first and second notifications when the cloud server receives the trigger signal (Paragraphs: 0004, 0030 and 0063: Nhu discusses how the smart devices when coupled to Cloud-based services and push-notifications, via gateway and Cloud services can relay activities at a particular location, such as in a user's home, to a cell phone or tablet that is remote from the location; and how the Cloud-based services can further be configured to implement instructions following receipt of the tracked activities, i.e. it is obvious to program a cloud server to receive a trigger signal and send a multiple notifications (i.e. first and second notification) when the cloud server receives the trigger signal); 
Nhu discloses the invention set forth above but does not specifically points out “a relay gateway configured to receive the first notification from the cloud server and to send the first notification to one of a plurality of local intercom stations via one of a plurality of hard wires, the 
Fan however discloses a relay gateway configured to receive the first notification from the cloud server (fig.2, 123, 130) and to send the first notification to one of a plurality of local intercom stations via one of a plurality of hard wires (Paragraphs: 0034, 0061-0062 and fig.4, 322: Fan discusses how an intercom server module notifying the MCDN user (i.e. communicating the first notification) that the visitor was detected; and how an intercom server module managing functionality and communication with a number of intercom units, such as intercom unit 322, i.e. a plurality of local intercom stations and it is obvious that an intercom unit at the client premises are wired), the hard wires being connected to the local intercom stations, respectively, wherein the cloud server is configured to wirelessly send the second notification to a wireless remote intercom device that corresponds to the one of the plurality of the local intercom stations (Paragraphs: 0015, 0061-0062 and fig.4, 322, Fan discusses how an intercom server module managing functionality and communication with a number of intercom units, such as intercom unit 322; and how the communication channel include a wireless telemetry channel such via the internet to send the visitor status to the MCDN user, communicate bidirectionally between the visitor and the MCDN user, communicate via audio, communicate via video, communicate via text, and/or receive instructions from the MCDN user for interfacing with the visitor, i.e. a plurality of local intercom stations and it is obvious that an intercom unit at the client premises are wired).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Nhu, and 
Considering claim 5, Nhu in view of Fan discloses the intercom system of claim 4, further comprising a visitor door station configured to send the trigger signal to the cloud server, wherein the visitor door station is configured to be connected to the wireless remote intercom device via the cloud server (abstract lines 1-8, Paragraphs: 0004 and 0032: Nhu discusses a Cloud-based services and push-notifications via a wifi-gateway and cloud services; and  how a cloud server allow a first user to remotely communicate with a second user and send commands to initiate one or more processes, such as to send reminders, to send open commands, i.e. based on communicating a trigger signal to the cloud server); wherein the visitor door station comprises a camera acquiring a video image, the visitor door station being configured to send the video image acquired by the camera to the cloud server (Paragraphs: 0005 and 0016-0018: smart doorbell accessories with video call capability);
Fan on the other hand disclose a feature such as the cloud server is further configured to send the video image from the visitor door station to the wireless remote intercom device abstract lines 1-8, and Paragraphs: 0012, 0016-0018: Fan discusses a wireless telemetry interface to detect a visitor in proximity of the client premises and determine an identity of the visitor based on an image received from an intercom unit in communication with the MHD via an 
Considering claim 2, Nhu discloses the intercom system of claim 1, further comprising a visitor door station configured to send the trigger signal to the cloud server (Paragraphs: 0004, 0030 and 0063: Nhu discusses how a cloud-based services and push-notifications via a wifi-gateway and cloud services enable an event happened at a particular location, such as in a user's home, to be notified on a remote cell phone).   
Considering claim 3, Fan discloses the intercom system of claim 1, further comprising at least one relay bank, one of the hard wires being electrically disposed between one of the at least one relay bank and one of the plurality of the local intercom stations, wherein when the relay gateway receives the first notification from the cloud server, the relay gateway is configured to send the first notification to one of a plurality of local intercom stations via one of the at least one relay bank (Paragraphs: 0034, 0061-0062 and fig.2,4).
Considering claim 4, Fan discloses the intercom system of claim 1, wherein the cloud server is further configured to receive a video image and to wirelessly send the video image to the wireless remote intercom device; and the wireless remote intercom device comprises a monitor configured to display the video image (Paragraphs: 0015 and 0074: Fan discusses how the intercom unit configured to communicate/output multimedia content, including at least one of: audio content, video content, images via a wireless channel)

 
Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. Applicants argued, the prior arts of the record (Fan’s et al.) access network 130 is just a network and do not suggest that the alleged cloud server wirelessly sends a notification to a wireless user device. Thus Fan fails to disclose “the cloud server configured to wirelessly send    the second notification to a wireless remote intercom device as recited in claim 1. 
Examiner respectfully disagrees. The prior arts of the record (Nhu et al.) discloses how the smart devices when coupled to Cloud-based services and push-notifications, via gateway and Cloud services can relay activities at a particular location, such as in a user's home, to a cell phone or tablet that is remote from the location; and how the Cloud-based services can further be configured to implement instructions following receipt of the tracked activities, i.e. it is obvious to program a cloud server to receive a trigger signal and send a multiple notifications via a wireless network when the cloud server receives the trigger signal (Nhu: Paragraphs: 0004, 0030 and 0063) (i.e. first and second notification) The prior arts of the record (Fan et al.) also discloses how an intercom server module managing functionality and communication with a number of intercom units, such as intercom unit 322; and how the communication channel include a wireless telemetry channel via the internet to send the visitor status to the MCDN user, . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            08/16/2021